DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021, 1/19/2022, 4/26/2022, 7/11/2022, and 7/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12 and claims dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The first line of claims 4, 5, 11 and 12 each contain the phrase: “if the to-be-processed data is”.  It is respectfully submitted that those phrases make the limitations that follow them optional and thus, for the purposes of this examination, those limitations are not given patentable weight and not considered to be performed.  It is suggested, that the term “if” should be changed to “when” in these claims, as was done to address this issue in the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20100115275 (Suh et al.) in view of Chinese Patent Application Publication No. CN1889767 (Jun).
	Regarding clam 1, Suh et al. discloses: “a data processing method ([0039]: “FIG. 2 is a sequence diagram illustrating operations of entities of a wireless communication system of a security method”), comprising: sending (FIG. 2: 209; [0041]: “SMC message in step 209”), by a core network device (FIG. 2: 115), first information (FIG. 2: 209: “Security Mode Command (SMC)”) to an access network device (FIG. 2: 113; [0041]: “the MME 115 transmits to the eNB 113 a triggering message of an AS information Security Mode Command (SMC), including the UE security capability”), wherein the first information  is used for the access network device (FIG. 2: 113, 211; [0042]: “Upon receipt of the SMC message, the eNB 113 compares the UE security capability information received from the UE 111 and UE security capability information received from the MME 115 to validate the UE security capability in step 211”). 
	However, Suh et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claim 1, Jun discloses: “to determine whether to perform security processing on to-be-processed data” (Pg. 3, lines 17-20: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Suh et al. with invention of Jun in order to determine whether or not to perform security processing (e.g., see Jun @ Pg. 3, lines 17-20).
	With respect to claim 8, Suh et al. discloses: “an access network device, wherein the access network device comprises: a transceiver (FIG. 2: 113), configured to receive first information sent by a core network device or a terminal device (FIG. 2: 111, 113, 115; [0049]: “The eNB 113 receives the UE security capability from the UE 111 and the SMC containing the UE security capability from the MME 115”; [0060]: “The eNB 113 receives the SMC message from the MME 115.  If the SMC message is received, the eNB 113 selects the AS security algorithm and transmits the AS SMC message including the UE security capability, the selected AS security algorithm and the AS MAC to the UE 111”; “the eNB 113 transmits the SMC response message including the selected AS security algorithm and security mode complete message to the MME 115 in response to the SMC message”).
	In addition, Jun discloses: “a processor (FIG. 4: S-CSCF), configured to determine, according to the first information (Pg. 3, lines 32-36: “Step 2: The S-CSCF entity determines, according to the user subscription data, whether the current session needs media stream protection, that is, is determined according to the user information”; 
“Step 3: The S-CSCF entity sends a service trigger request to the application server (AS)”; “Step 4: The application server determines, according to the service data subscribed by the user, whether the current session service needs media stream protection, that is, determines according to the service information”; “Step 5: The AS returns a service trigger request response message to the S-CSCF entity, where the service trigger request response message carries a media stream security indication”), whether to perform security processing on to-be-processed data” (Pg. 3, lines 17-20: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”).

With respect to Claims 2 and 9, Suh et al. further discloses: “the first information (FIG. 2: 209: “Security Mode Command (SMC)”) is used for indicating one type of the following information” (FIG. 2: 212; [0042]: “The eNB 113 then selects an AS security algorithm from a list of the security algorithms allowed for network management in step 212.   The eNB 113 may select the security algorithm allowed for a AS message transmission which is included in the UE security capability from the MME 115”).
	In addition, Jun discloses: “security processing is required to be performed on the to-be-processed data (Pg. 3, lines 17-20: “It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”), security processing is not needed to be performed on the to-be-processed data (Pg. 3, lines 17-20: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”), and security processing is preferred to be performed on the to-be-processed data” (Pg. 3, lines 17-20: “The security of the media stream is not necessary for every session.  It is necessary to decide whether or not to protect the media stream according to the security requirements of the user in each session and the security requirements of the session service.  Therefore, a security policy can be configured on the boundary control entity or obtained from other entities”).
	Regarding claims 3 and 10, Jun discloses: “determining, by the core network device (FIG. 4: Application Server (AS)) according to subscription information of the terminal device and/or capability information of the terminal device, whether to perform security processing on the to-be-processed data” (Pg. 3, lines 32-36: “Step 2: The S-CSCF entity determines, according to the user subscription data, whether the current session needs media stream protection, that is, is determined according to the user information”; “Step 3: The S-CSCF entity sends a service trigger request to the application server (AS)”; “Step 4: The application server determines, according to the service data subscribed by the user, whether the current session service needs media stream protection, that is, determines according to the service information”; “Step 5: The AS returns a service trigger request response message to the S-CSCF entity, where the service trigger request response message carries a media stream security indication”).

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Jun and WIPO WO2017219365 (Zhang et al).
	Claims 4, 5; and 11, 12 depend upon claims 1 and 8, respectively.  As discussed above, claims 1 and 8 are disclosed by the combination of Suh et al. and Jun.  Thus, those limitations of claims 4, 5; and 11, 12 that are recited in claims 1 and 8, respectively, are also disclosed by the combination of Suh et al. and Jun.  
	In addition, with respect to claims 4 and 11, Jun further discloses: “determining, by the core network device (FIG. 4: Application Server (AS)) according to subscription information; and the core network device determines, according to the first information, whether to perform security processing on to-be-processed data” (Pg. 3, lines 32-36: “Step 2: The S-CSCF entity determines, according to the user subscription data, whether the current session needs media stream protection, that is, is determined according to the user information”).
	However, the combination of Suh et al. and Jun does not clearly disclose the remaining limitations of the claims.  To that end, Zhang et al. discloses: “if the to-be-processed data is uplink data, the first information comprises information used for the terminal device to perform uplink processing ([0013]: “the data transmission method provided by the embodiment of the present invention, by introducing the first security parameter indication into uplink data”), comprising: when the first information indicates that security processing is preferred to be performed on the uplink data, used for the terminal device to perform uplink processing and/or capability information used for the terminal device to perform uplink processing, whether to perform security processing on the uplink data” ([0013]: “judge whether the uplink data uses the first security parameter or the second security parameter indication according to the first security parameter indication in the uplink data”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of of Suh et al. and Jun with the invention of Zhang et al. in order to recognize uplink data (e.g., see Zhang et al. @ [0013]).
	Further, regarding claim 5 and 12, Jun further discloses: “the core network device (FIG. 4: Application Server (AS)) determines, according to the first information, whether to perform security processing on to-be-processed data; and determining, by the core network device according to subscription information” (Pg. 3, lines 32-36: “Step 2: The S-CSCF entity determines, according to the user subscription data, whether the current session needs media stream protection, that is, is determined according to the user information”).
	Furthermore, Zhang et al. discloses: “if the to-be-processed data is downlink data, the first information comprises the information used for the terminal device to perform downlink processing ([0014]: “the method further includes: receiving downlink data on the first bearer, where the downlink data has undergone first security processing”), and comprising: when the first information indicates that security processing is preferred to be performed on the downlink data, used for the terminal device to perform downlink processing and/or capability information used for the terminal device to perform downlink processing, whether to perform security processing on the downlink data” ([0014]: “the second security parameter indication is introduced into the downlink data, and UE can judge whether the data uses the first security parameter or the second security parameter for the first security processing according to the second security parameter indication in the downlink data”).

Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. in view of Jun, Zhang et al. and US Patent Application Publication No. 20180270668 (Nair).
Claims 6, 13 and 14 are dependent upon claims 5, 11 and 12, respectively.  As discussed above, claims 5, 11 and 12 are disclosed by the combination of Suh et al., Jun and  Zhang et al. Thus, those limitations of claims 6, 13 and 14 that are recited in claims 5, 11 and 12 are also disclosed by the combination of Suh et al., Jun and  Zhang et al. 
In addition, with respect to claim 6, 13 and 14, Jun discloses: “the determining, by the core network device (FIG. 4: Application Server (AS)) according to capability information (Pg. 3, lines 32-36: “Step 2: The S-CSCF entity determines, according to the user subscription data, whether the current session needs media stream protection, that is, is determined according to the user information”).  
	Further, with respect to claims 6, 13 and 14, Zhang et al. discloses: “the terminal device to perform downlink processing, whether to perform security processing on the downlink data ([0014]: “the method further includes: receiving downlink data on the first bearer, where the downlink data is obtained through the first security processing”); and to perform downlink security processing, whether to perform security processing on the downlink data” ([0014]: “the second security parameter indication is introduced into the downlink data, and UE can determine, based on the second security parameter indication in the downlink data, whether the first security processing of the data is performed by using the first security parameter or the second security parameter”).
However, the combination of Suh et al., Jun and  Zhang et al. does not clearly disclose the remaining limitations of the claims.  To that end, Nair discloses: “determining, by the core network device according to a maximum data rate that can be supported by the terminal device” (FIG. 8: 818. 820; [0062]: “In this embodiment of FIG. 8, the UE 110 is the receiver of PDCP PDUs for downlink radio bearers. In 818, the UE 110 monitors for trigger conditions. The UE 110 may perform monitoring of the PDCP PDUs at the PDCP layer, e.g. to determine whether the PDCP PDUs are conforming to a packet arrival rate for the QCI configured for the DRB. For example, if the packet arrival rate exceeds a threshold defined for the QCI of the DRB, the UE 110 transmits a request to the eNB 106 to enable PDCP integrity protection of the DRB at 820”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Suh et al., Jun and  Zhang et al. with the invention of Nair in order to determine the data rate/packet arrival rate exceeds a maximum (e.g., see Nair @ [0062]).
	Regarding claim 13, Nair discloses: “the processor is specifically configured to: determine, according to a maximum data rate that can be supported by the terminal device to perform uplink security processing, whether to perform security processing on the uplink data” (FIG. 9: 918, 920; [0069]: “In this embodiment of FIG. 9, the eNodeB 106 is the receiver of PDCP PDUs for the uplink data radio bearer. In 918, the eNodeB 106 monitors for trigger conditions. The eNodeB may perform monitoring of the PDCP PDUs at the PDCP layer, e.g. to determine whether the PDCP PDUs are conforming to a packet arrival rate for the QCI configured for the DRB. For example, if the packet arrival rate exceeds a threshold defined for the QCI of the DRB, the eNodeB 106 transmits a request to the UE 110 to enable PDCP integrity protection of the DRB at 920”).
	With respect to claim 14, Nair discloses: “the processor is specifically configured to determine, according to a maximum data rate that can be supported by the terminal device to perform downlink security processing, whether to perform security processing on the downlink data” (FIG. 9: 918, 920; [0069]: “In this embodiment of FIG. 9, the eNodeB 106 is the receiver of PDCP PDUs for the uplink data radio bearer. In 918, the eNodeB 106 monitors for trigger conditions. The eNodeB may perform monitoring of the PDCP PDUs at the PDCP layer, e.g. to determine whether the PDCP PDUs are conforming to a packet arrival rate for the QCI configured for the DRB. For example, if the packet arrival rate exceeds a threshold defined for the QCI of the DRB, the eNodeB 106 transmits a request to the UE 110 to enable PDCP integrity protection of the DRB at 920”).

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/               12/17/2022
Primary Examiner           AU2644